 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL J. HICKS,                                 No. 2: 16-cv-2465 TLN KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    AFSHIN ARYA, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On February 19, 2019, plaintiff filed a motion for reconsideration of the

19   undersigned’s February 7, 2019 order granting plaintiff’s January 7, 2019 motion for copies. The

20   motion for reconsideration is addressed to the undersigned. For the reasons stated herein, the

21   motion for reconsideration is denied.

22          In the February 7, 2019 order, the undersigned stated that plaintiff alleged that on

23   December 24, 2018, his legal property was destroyed after prison officials shot water in his cell

24   with a fire hose. The undersigned directed the Clerk of the Court to send plaintiff a copy of his

25   proposed third amended complaint and a copy of the docket sheet in this action. The undersigned

26   directed plaintiff to mark any documents he believed he required to litigate this action on the

27   docket sheet and return the docket sheet to the court. The undersigned further observed that it did

28   not appear that plaintiff required access to many of the documents filed before the third amended
                                                       1
 1   complaint to prosecute this action.

 2          In the motion for reconsideration, plaintiff alleges that the undersigned incorrectly

 3   described the circumstances of the destruction of his property in the February 9, 2019 order.

 4   Plaintiff alleges that at no time was water shot inside of his cell that resulted in the destruction of

 5   his property. Plaintiff alleges that prison officials destroyed his property.

 6          In the motion for reconsideration, plaintiff states that the undersigned correctly found that

 7   many of the documents filed before the third amended complaint are not necessary for the

 8   prosecution of this action. Plaintiff also states that he will be able to obtain many of the missing

 9   documents through discovery. Plaintiff requests that the undersigned stay the order directing

10   plaintiff to submit the docket sheet identifying the missing documents until the completion of

11   discovery.

12          Staying the February 7, 2019 order directing plaintiff to submit the docket sheet

13   identifying the missing documents until the close of discovery is not practical. Accordingly, the

14   motion for reconsideration is denied.

15          Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (ECF

16   No. 95) is denied.

17   Dated: February 27, 2019

18

19

20
21
     Hicks2465.rec
22

23

24

25

26
27

28
                                                         2
